Citation Nr: 1543032	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  11-05 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy, to include as due to exposure to herbicides and as secondary to diabetes mellitus.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to herbicides and as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the RO in St. Petersburg, Florida.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and exposure to herbicide agents may not be presumed.

2.  Diabetes mellitus has not been shown to be etiologically related to service or present to a compensable degree within the first year after discharge from service.

3.  Bilateral upper extremity peripheral neuropathy has not been shown to be etiologically related to service, present to a compensable degree within the first year after discharge from service, or related to any service-connected disability.

4.  Bilateral lower extremity peripheral neuropathy has not been shown to be etiologically related to service, present to a compensable degree within the first year after discharge from service, or related to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria were not met for service connection for diabetes mellitus, including as due to exposure to herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria were not met for service connection for bilateral upper extremity peripheral neuropathy, including as due to exposure to herbicides and as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The criteria were not met for service connection for bilateral lower extremity peripheral neuropathy, including as due to exposure to herbicides and as secondary to diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an August 2009 letter, the Veteran was informed of the evidence needed to establish entitlement to service connection, including due to exposure to herbicides.  While the notice did not include information regarding establishing service connection as secondary to a service-connected disability, the Veteran is not service connected for any disabilities, and therefore service connection on this basis is prohibited as a matter of law, and the failure to provide this notice is harmless.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The issue was last readjudicated in an August 2012 supplemental statement of the case.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service treatment records and personnel records, which appear to be complete, as well as VA and private treatment records and statements from the Veteran and his sisters.  

In addition to the documentary evidence, the Veteran's testimonial statements are of record.  At the April 2015 Board hearing, the issues on appeal were clearly identified and the undersigned explained the elements required to establish if service connection is warranted and made suggestions regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2014); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that the Veteran has not been afforded a VA examination with regard to these issues.  However, VA does not dispute the Veteran's assertion that he has current diagnoses of diabetes mellitus and peripheral neuropathy; but rather, the case hinges on the question of whether the Veteran is entitlement to a presumption of exposure to herbicides due to service in the Republic of Vietnam under 38 C.F.R. § 3.307.  Therefore, as there is no medical opinion at issue, the duty to obtain a medical opinion has not been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further VA examination or opinion is required.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran contends that he is entitled to service connection for diabetes mellitus under the presumption of exposure to herbicides for service in Vietnam, as well as to service connection for upper and lower bilateral extremity peripheral neuropathy, due either to exposure to herbicides or as secondary to diabetes mellitus.  The Veteran has submitted written statements indicating that while stationed at Camp Hauge in Okinawa, Japan, he was asked to go to Vietnam on a temporary additional duty to hand out supplies from a Naval ship from March 1973 to August 17, 1973, at which point he was allowed to return home due to a death in the family.

In April 2015, the Veteran testified that after he had been stationed at Camp Hauge in Okinawa for a month or more, he was ordered to go on a temporary assignment to Vietnam in March or April 1973 to Da Nang Naval Base.  He stated that he worked there for approximately four months, until he was notified that his nephew had gone missing and he was transferred back to the United States.  The Veteran has not asserted that either of these disorders began during or immediately after service, but rests his claim entirely on entitlement due to presumed exposure to herbicides in Vietnam.

The Veteran also submitted letters from his sisters that state "I attest to the fact that [the Veteran] served as a United States Marine from August 1972-May 1974.  During this time he was stationed in Vietnam."

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated, by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  These diseases include diabetes mellitus and acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).

In this case, the Board acknowledges that the Veteran has current diagnoses of diabetes mellitus and peripheral neuropathy.  The Veteran's private treatment records show that he was diagnosed with diabetes mellitus in June 2004.  They also show that the Veteran has reported a rolling tremor in his right hand, decreased sensation in his bilateral feet, and chronic numbness and pain in his bilateral feet, right leg, and right arm.  In 2009 he was diagnosed with peripheral neuropathy.

The record does not, however, support a finding that the Veteran's diabetes mellitus or peripheral neuropathy are related to his active service, including due to herbicide exposure in the Republic of Vietnam.

In order for the presumption of herbicide exposure to apply, the Veteran must be shown to have qualifying service in the Republic of Vietnam.  While the Veteran has testified that he was sent to Vietnam for temporary duty between March/April 1973 and August 1973, this is directly contradicted by the evidence of record.

The Veteran's personnel records show that in early 1973, the Veteran did depart from the United States to begin his service in Asia.  The records clearly show, however, that the Veteran was stationed in Japan during this time.  Records pertaining to recommendation for the Veteran's discharge for unsuitability show that on April 28, 1973, he willfully disobeyed an order at Camp Hauge, Okinawa, and was disrespectful to his superior officer.  On June 19, 1973, the Veteran went absent without leave for a day from Camp Fuji, Japan and was then placed on a period of 14 days restriction to the battery area, mess facility, place of worship, and work.  On July 7, 1973, while at Camp Fuji, the Veteran willfully disobeyed an order to get a haircut and was placed on further restriction to the limits of the battery area, place of worship, and mess hall for 60 days.  A letter written on July 31, 1973 from the Veteran's sergeant stated that while the Veteran was stationed at Camp Fuji, he had become "belligerent, refused to follow the simplest orders to get a haircut or to do any task assigned to him unless watched constantly."

By August 1973, after the Veteran had been transferred to San Francisco, his commanding officer reported that the Veteran's behavior had improved somewhat, but that he "simply refuse[d] to make any attempt to adjust to the Marine Corps."  An April 1974 report states that the Veteran had gone home on emergency leave in October 1973 and failed to report back. A May 1974 memorandum from the Camp Pendleton Marine Corps Base Headquarters in California states that the Veteran was on unauthorized absence from October 29, 1973 to March 29, 1974, and that he was recommended for administrative discharge for reasons of unsuitability.

The Veteran's service treatment records confirm that he was stationed in Japan and San Francisco during the time he claims he was in Vietnam.  In June 1973, the Veteran was treated at Camp Fuji and was referred to the Psychiatric Department at Naval Hospital Yokosuka, where he was examined and diagnosed with a personality disorder which preexisted his service.  By the end of June and July 1973, the treatment records show multiple reports of treatment at the Battalion Aid Station in San Francisco for personality problems and a possible hand fracture.

In light of these service personnel and treatment records, the Board finds that the Veteran's assertions that he served on a temporary assignment to Vietnam between March and August 1973 are not credible.

The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's statements regarding his service in Vietnam are inconsistent and implausible when compared to the other evidence of record, including his service personnel records and treatment records indicating the circumstances of his service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (a non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the lay assertions) (citing Caluza, 7 Vet. App. at 506).

The Board finds that the overwhelming majority of the evidence indicates that the Veteran was stationed in Japan, first at Camp Hauge, Okinawa, and then at Camp Fuji, where he incurred a variety of disciplinary infractions, resulting in his confinement to base, and ultimately to his return to the United States.  There are numerous records pertaining to the Veteran's unwillingness to follow orders while stationed in Japan, and each include clear documentation of the base on which the infraction occurred.  There is no record that the Veteran was ever sent on any type of assignment to Vietnam, nor, in light of the serious disciplinary restrictions the Veteran had been placed on by June 1973, would such an assignment have been possible.  The Veteran returned to the United States in June 1972 due to his unsuitability for deployment.  While the Veteran appears to be telling the truth regarding being granted emergency leave in late 1973, this occurred while he was already stationed in San Francisco.

The Board also finds that the letters from the Veteran's sisters, which state only that they attest that the Veteran was stationed in Vietnam have no probative weight, as they provide no specific information regarding when the Veteran was supposedly in Vietnam and are likewise contradicted by the personnel record evidence.  Furthermore, as the Veteran's sisters who were not present during his military service, they have no firsthand knowledge of where there Veteran was stationed.

In light of the extensive documentation of the Veteran's activities in the personnel records, the Board finds that the evidence weighs against the assertion that the Veteran was, at any time, stationed in the Republic of Vietnam.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  The Board also acknowledges that while the Veteran may not intentionally have provided statements which are incredible in light of the evidence of record, human memory is fallible, and the Veteran may not have correctly remembered the events that occurred over 35 years prior to the submission of his claim.  The Board therefore finds that the Veteran's statements regarding service in Vietnam are not credible, and are not afforded any probative weight.  The overwhelming evidence of record indicates that the Veteran did not have service in the Republic of Vietnam.

As the Veteran had no in-country service or documented visitation in the Republic of Vietnam, no other documented or claimed exposure to herbicides, and nothing in the other evidence of record indicates any other basis for such exposure, he is not entitled to a grant of service connection.

As already noted, the Veteran has based his claim entirely upon presumptive herbicide exposure in Vietnam; i.e., the Veteran has not indicated that diabetes mellitus or peripheral neuropathy was otherwise caused or aggravated by an in-service disease or injury, nor is such indicated by the other evidence of record to include the service treatment records.  Further, no other presumptive provision appears applicable to the facts of this case.  While diabetes mellitus and organic diseases of the nervous system are considered chronic conditions, there is no evidence that the Veteran's diabetes mellitus or peripheral neuropathy was incurred in service or manifested any symptoms in service or within one year of separation from service.  See 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's private treatment records show that he was not diagnosed with diabetes mellitus until 2004, approximately 30 years after his separation from service, and his symptoms of peripheral neuropathy began several years after that.  The evidence therefore shows that the Veteran's diabetes mellitus and peripheral neuropathy did not become manifest to a compensable degree within a year after service.  38 C.F.R. §§ 3.307, 3.309.

In addition, there is absolutely no competent medical evidence of record that establishes a causal connection between the Veteran's diabetes mellitus or peripheral neuropathy and his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  None of the medical evidence of record includes any indication that the Veteran's diabetes mellitus or peripheral neuropathy could have been caused by exposure to herbicides through any other means beyond presumption due to service in Vietnam, or that it can be connected to service in any way.  The lay assertions of the Veteran that herbicide exposure may have caused his disorders do not constitute competent and credible evidence to satisfy this nexus requirement.  The Veteran, as a layperson, is not shown to possess appropriate medical training and expertise in order to render a persuasive or competent medical opinion on the etiology of a condition such as diabetes mellitus or peripheral neuropathy.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the weight of the competent and credible evidence fails to relate the Veteran's diabetes mellitus and peripheral neuropathy to any event or injury in his military service.

Lastly, the Board notes that the Veteran has also claimed that his peripheral neuropathy is secondary to his diabetes mellitus.  Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection for diabetes mellitus has not been found to be warranted, and the Veteran is not service connected for any other disability.  Therefore, the Board finds that service connection for peripheral neuropathy on a secondary basis must also be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For these reasons, the Board finds that the preponderance of the evidence of record is against a finding the Veteran's diabetes mellitus, bilateral upper extremity peripheral neuropathy, and bilateral lower extremity peripheral neuropathy were incurred in or otherwise the result of his active service, to include as due to herbicide exposure.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.



____________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


